COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

   IN RE: THE STATE OF TEXAS,                     §               No. 08-19-00183-CR

                        Relator.                  §         AN ORIGINAL PROCEEDING

                                                  §                IN MANDAMUS

                                              §
                                            ORDER

       The Court has this day considered the State’s emergency motion for a stay of trial court

proceedings pursuant to Tex.R.App.P. 52.10 and concludes the motion should be GRANTED.

The Honorable Selena Solis shall therefore stay all proceedings in cause number 20190D01508,

styled The State of Texas v. Kevin Quezada, and ORDERS the Public Defender’s Office to return

the complainant’s phone into the custody of the trial court pending resolution of the mandamus

proceeding or further order of this Court. The State’s mandamus petition is due to be filed no later

than July 30, 2019 and Real Party in Interest’s response to the petition will be due twenty days

after the State’s mandamus is filed.

       IT IS SO ORDERED this 10th day of July, 2019.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.